Motion, insofar as it seeks leave to appeal purportedly on behalf of Silverbrook Farm, Inc. dismissed upon the ground that Silverbrook Farm, Inc. must appear by an attorney (see CPLR 321 [a]); motion, insofar as Alan Silverstone and Janice Silver-stone seek leave to appeal from that part of the Appellate Division order as affirmed the decision of the Workers’ Compensation Board denying reconsideration or full Board review, dismissed upon the ground that such portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal by Alan Silverstone and Janice Silverstone otherwise denied.